 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    RAFAEL HERNANDEZ, individually and                CASE NO. C19-1882 RSM
      on behalf of all others similarly situated,
 9                                                      ORDER GRANTING STIPULATED
                              Plaintiff,                MOTION AND STAYING CASE
10
      v.
11
      EXP REALTY LLC,
12
                              Defendants.
13

14            On February 25, 2020, the parties stipulated and agreed that this action should be stayed

15   pending the Supreme Court’s anticipated June 2020 resolution of Am. Ass’n of Political

16   Consultants, Inc. v. FCC. 923 F.3d 159 (4th Cir. 2019), cert. granted Jan. 10, 2020 (Barr v. Am

17   Ass’n of Political Consultants Inc., No. 19-631). Dkt. #19. Four motions are pending before the

18   Court. Dkts. ##13–16. The parties advise that further briefing may be necessary following the

19   Supreme Court’s resolution of the relevant case. Dkt. #19.

20            Accordingly, the Court finds and ORDERS that:

21         1. The parties’ Stipulated Motion for Stay (Dkt. #19) is GRANTED.

22         2. This matter is STAYED pending the Supreme Court’s resolution of Barr v. Am Ass’n of

23            Political Consultants Inc. No. 19-631. The Court STRIKES all pending deadlines.

24

     ORDER – 1
 1     3. The parties shall promptly notify the Court of any material change in the status of Barr

 2        by filing a Joint Status Report advising the Court whether this matter should remain

 3        stayed. If Barr has not been resolved as of July 10, 2020, the parties shall file a Joint

 4        Status Report indicating the status of the case and whether this matter should remain

 5        stayed. Thereafter, the parties shall file a Joint Status Report updating the Court at least

 6        once every six months until Barr is resolved.

 7     4. All pending motions (Dkts. ##13–16) shall be removed from the Court’s calendar.

 8        Concurrent with the filing of a Joint Status Report, or after the Court lifts the stay,

 9        Defendant shall inform the Court as to whether any of these motions should be renoted

10        on the Court’s calendar for consideration.

11        Dated this 26th day of February 2020.

12

13                                                A
                                                  RICARDO S. MARTINEZ
14                                                CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
